ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_05_EN.txt. 151

DISSENTING OPINION OF JUDGE LEVI CARNEIRO
[Translation]

1. The first question which the Court ought, logically, to consider
is the request for the joinder of the Objection to the merits, which
was strongly urged by counsel for the United Kingdom.

The Court has not granted the request, and I agree with that
decision. However, as I have already pointed out in the Ambatielos
case (Greece v. United Kingdom), I think it is necessary, in deter-
mining the Court’s jurisdiction in the present case, to examine
certain questions, or certain facts, which may be related to the
merits and which are not disputed.

Such a summary appraisal of these questions—without consider-
ing them in detail or prejudging them—is sometimes necessary in
order to decide the preliminary question.

In the present case, this necessity is more than ever imposed on
us by the very nature of the questions that have already been raised,
in particular by the multiplicity of ‘grounds for lack of jurisdic-
tion”. I shall have something to say, later on, about the invocation
of “general principles of ordinary international law’ and about the
scope of that question, which must now be considered and which is
linked with the merits of the case.

In its Judgment on the Objection to its jurisdiction in the case
concerning Polish Upper Silesia, the Permanent Court declared that
it would consider certain questions

“even if this enquiry involves touching upon subjects belonging
to the merits of the case ; it is, however, to be clearly understood
that nothing which the Court says in the present Judgment can
be regarded as restricting its entire freedom to estimate the value
of any arguments advanced by either side on the same subjects
during the proceedings on the merits”.

Nobody could have described with greater accuracy than was
done by counsel for the Government of Iran, in the present case,
the rules governing the exercise of this right. He said very truly
that : “The Court may consider, in its examination of the Prelimi-
nary Objection, such elements of the merits as are necessary there-
for”; and that this examination ‘‘will no doubt be preferably
directed to elements of the merits which are not in dispute” ; their
selection, he added, is a ‘‘question of restraint, prudence and the
proper administration of justice, for it is not possible to have
watertight compartments for preliminary objections and the merits”’.
{Oral arguments, Distr. 52/131 bis, p. 13.)

In the present case, the Parties were obliged, owing to the inter-
locking character of the questions, to make use of arguments which
might, in theory, be regarded as outside the scope of the Objection

62
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 152

to the jurisdiction. À decision on the Objection could not be arrived
at in any other way.

2. Here another preliminary observation is called for. Emphasis
has been laid, with a view to excluding any action by the Court, on
the strictly private character of the present dispute : it is concerned
with a Concession Agreement between the Government of Iran and
a British company.

But it is rather the case that this contract—which the British
Government in its Memorial even sought to regard as a sort of inter-
national treaty—possesses very considerable interest from an inter-
national standpoint ; it may be said that it is of international
significance,

I accept the argument of the Iranian Government that this
Concession Agreement was neither framed nor approved by the
League of Nations or by its Council in 1933. It is, however, the fact
that the dispute between the Iranian Government and the British
Government in regard to the revocation of the earlier Concession
Agreement was brought to the knowledge of the League of Nations,
and that the latter manifested an interest in the preparation of the
present contract.

I also admit that, according to statements made by members
of the British Government in Parliament, which were brought to
the knowledge of the Court by the Iranian “Observations prélimi-
naires” (pp. 33-34), that Government owns a majority of the
shares of the Anglo-Iranian Oil Company, and this fact was known
to the Iranian Government.

From another point of view, it is common knowledge that, now
more than ever, all questions connected with the extraction of oil
provoke certain international reactions, which are all the more
pronounced in the case of a country having a geographical situation
such as that of Iran.

In Article 22 of the Concession Agreement of 1933, it was laid
down that if the arbitrators appointed by the parties were unable
to agree, an umpire was to be nominated by the President or the
Vice-President of the Permanent Court. The two Governments—
British and Iranian—communicated this provision to the Registrar
of the Court (Oral arguments, p. 103).

Lastly, the Iranian Government laid stress in its statements
on the significance of the contract of 1933 as an expression of the
political domination exercised by the United Kingdom over Iran,
and it described the movement for the nationalization of the oil
industry, 1.e. the revocation of that contract, as a ‘national liberation”’.
I shall show later on, that measures for nationalization are often
of considerable international interest.

In view of all these circumstances, I do not believe that the
Concession Agreement of 1933 can be regarded simply as a private

63
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 153

convention, or that the act by which it was cancelled can be
regarded as a purely private matter.

It is true that Article 36, paragraph 2, sub-paragraph (a), of
the Statute, only refers to “the interpretation of a treaty”, though
it ought to have said ‘‘the interpretation of any international
engagement’’—which would be more in consonance with the wide
terms of sub-paragraph (b) which reads: “any question of
international law”. The wording which I would prefer seems all
the more justified when it is borne in mind that sub-paragraph (c)
of the same article 36, paragraph 2, speaks of ‘‘the existence
of any fact which, if established, would constitute a breach of an
international obligation”, and that sub-paragraph (d) speaks of :
“the nature or extent of the reparation to be made for the breach
of an international obligation”. If the Court can have jurisdiction
in regard to the consequences of an international engagement,
how can it be argued that its jurisdiction cannot extend to the
interpretation of all international engagements, or that it must
in all cases be limited to the interpretation of treaties ?

And if the purpose of the Court’s intervention is the legal solution
of international disputes, how can such intervention be excluded in
a case which threatens international peace, simply because there is
no question of the interpretation of an inter-state treaty ?

Since the Iranian declaration recognizes the compulsory juris-
diction of the Court for disputes “with regard to situations or facts
relating directly or indirectly to the application of treaties or con-
ventions accepted by Persia”, we might regard the jurisdiction as
having been accepted, in the cases referred to, with regard to all
“conventions”, provided that they have an international signifi-
cance—even if they have not been signed by the representatives of
the two Governments. The contract of the Anglo-Iranian Company
might be regarded as a “‘convention’’ of an international scope—
even though it is not itself international—and the dispute that has
arisen would then fall within the Court’s jurisdiction.

Such an interpretation of Iran’s declaration might, however,
result in giving it a scope wider than that of the jurisdiction of the
Court, which is limited by Article 36, paragraph 2 ; that is to say,
the jurisdiction would be extended to the interpretation of any
“international engagement”’ ; this I would regard as desirable, but
it is not yet a fact. As the Concession Agreement of 1933 is not a
treaty, it follows that the dispute in regard to its execution does not
constitute a ground for the Court’s jurisdiction. However, I have
thought it useful to draw attention to this point because I hope that
the Court’s jurisdiction will evolve in the direction indicated, by
decisions or by legislation. These considerations ought even now to
influence the evolution of the Court’s jurisprudence.

3. As it is admitted that the Court’s jurisdiction results from the
agreement of States, it becomes necessary to determine in what

64
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 154

manner Iran accepted that jurisdiction. The scope of the Persian
Government’s Declaration of October 2nd, 1930, ratified on Septem-
ber 19th, 1932, has been the subject of lengthy arguments.

On behalf of the Iranian Government, it has been contended that
the words ‘‘et postérieurs à la ratification de cette déclaration” relate
to “trattés ou conventions”. In that case, only disputes arising in
regard to situations or facts relating to the application of treaties
subsequent to September roth, 1932, would come within the juris-
diction of the Court.

On behalf of the British Government, it was argued that the
words “‘et postérieurs à la ratification” relate to “‘sttuations ou faits’.
According to that interpretation, the Court would have jurisdiction
for all disputes, subsequent to the ratification of the Declaration,
relating to situations or facts, which were also subsequent to that
ratification, in regard to the application of treaties, of whatever
date, accepted by Persia.

Even from a grammatical point of view, reasons were advanced
in favour of each of these two conflicting interpretations. True, in
the present case, historical and political considerations should be
allowed greater weight than points of grammatical interpretation.
All the more so because the document in question was perhaps
drafted by a person who was not entirely familiar with the niceties
of the French language. But it is also true that a number of histo-
rical and political arguments were presented in support of each of
the respective interpretations.

From the point of view of international law, the Iranian Govern-
ment contended that the limitations set forth in the Declaration
should not be construed restrictively, because they are matters
within the sphere of national sovereignty.

I regard as more relevant than that argument another which
might have been employed against it : namely, that limitations on
the terms of Article 36 of the Statute are not authorized—and are
even excluded—by that provision of the Statute. In point of fact,
Article 36, paragraph 2, allows States to declare that they accept
the Court’s jurisdiction “in all legal disputes, concerning” the
subjects indicated in sub-paragraphs (a), (6), (c), (d).

The jurisdiction cannot be accepted subject to the exclusion of
one or more of these categories. Paragraph 3 of Article 36 of the
Statute specifies the only conditions which States may impose, viz.,
that of reciprocity on the part of one or more States, and of a limita-
tion in time.

In my opinion, it is impossible to allow any other restrictions
or conditions. However, it is a fact that, in practice, other res-
trictions to Article 36 have been admitted, in the declarations
made by different nations. Thus undue facility has been afforded
for accepting the Court’s jurisdiction—subject to restrictions which
make it doubtful or open to challenge. The Court cannot ensure the

65
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 155

observance of the Statute if it rejects acceptances of its juris-
diction subject to conditions which are not authorized by the
Statute. The Persian declaration is itself a good example of the
latitude which has been allowed, because it is strictly confined
to treaties “accepted by Persia’’—a subjective condition which
it is very difficult to appraise. Thus, the Court finds its action
delayed and restricted by the terms of these clauses, and by the
controversies which they engender as to the extent of its juris-
diction.

4. I have sought to ascertain whether the Court’s jurisdiction
may not rest on some other basis which would avoid the contro-
versy regarding the interpretation of the Iranian declaration ; in
other words, whether—even if one accepts the Iranian interpre-
tation according to which the Court’s jurisdiction is limited to
disputes arising from treaties subsequent to September roth,
1932—there is not some other foundation for its jurisdiction in
the present case.

I have refrained from construing the Iranian declaration or
determining the scope of the exchange of notes of 1928. Even
among the treaties signed by Persia between 1929 and 1937, which
are invoked by the British Government, I confined my attention
to those which are ‘‘subsequent to the ratification of the declar-
ation’’, in other words, subsequent to September 1gth, 1932. That
description covers the treaties concluded by Persia with Denmark
on February 2oth, 1934, with Switzerland on April 25th, 1934,
and with Turkey on March 14th, 1937.

Another instrument which is subsequent to the ratification of
the Iranian declaration is the Concession Agreement of April 20th,
1933. As I have already observed (paragraph 2), I do not regard
it as a treaty, in spite of the circumstances referred to above.

5. As a result, I have been able to reduce the controversy to
narrow limits: I will admit, avgumentandi gratia, that the Iranian
declaration only accepts the jurisdiction of the Court in respect
of treaties subsequent to September r1gth, 1932. It is therefore
necessary to consider whether the treaties with Denmark, Swit-
zerland and Turkey comply with that condition and are applicable
to British nationals, and also whether the British Government
has reasonable ground for complaining of a breach of the Persian
Government’s obligation in regard to the treatment of British
nationals,

6. When reduced to these terms, the question becomes simplified
and acquires an added importance, as it involves a doctrinal issue
of the highest significance. It does not merely raise the issue
whether the Court has, or has not, jurisdiction in the present case.
It seeks to determine the rôle of the Court as the guardian of the

66
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 156

principles of international law and of the international organi-
zation—perhaps even to justify its existence.

7. In the Treaty of March 4th, 1857, between Persia and the
United Kingdom, it was provided, in Article IX, that

“the treatment of their respective subjects, and their trade, shall
also, in every respect, be placed on the footing of the treatment
of the subjects and commerce of the most-favoured nation’’.

In the Treaty of February gth, 1903, the two Governments
agreed (Article II) that the subjects of both countries and their
imports into each other’s territories

“shall continue to enjoy under all conditions most-favoured-
nation treatment”.

It is interesting to note that in the text of the latter treaty, as
published in the Felix Stoerk collection (Nouveau Recueil général
de traités, 2nd Series, Vol. XXXI, p. 506), the words relating to
“subjects” which appear in the official publications (British and
Foreign State Papers, Vol. XCVI, p. 51; Treaty Series No. 10)
are omitted.

Subsequently, in a number of treaties—28 x1 1928, 17 II 1929,
9 V 1929, 29 X 1930, 20 II 1934, 25 IV 1934, and 14 II 1937—Iran
undertook to grant to the nationals of Egypt, Germany, Belgium,
Czechoslovakia, Denmark and Switzerland, and by exchanges of
notes at different dates, to the nationals of Turkey, the United
States, the Netherlands and Italy, treatment in accordance “with
the principles and practice of ordinary international law”, “‘as
regards their persons and their property”.

The United Kingdom Government contends that this guarantee
is extended to British nationals, in virtue of these treaties and of
the most-favoured-nation clause, and that the behaviour of the
Iranian Government towards the British ‘“Anglo-Iranian Oil Com-
pany’, which gave rise to the dispute which is the subject of the
Application, constitutes a breach of general international law.

It appears to me that, in these circumstances, the dispute comes
within the terms of the Iranian Declaration accepting the Court’s
jurisdiction—even if one admits the interpretation now placed upon
it by the Iranian Government. The three treaties—with Denmark,
Turkey and Switzerland—which guarantee the observance of inter-
national law—were signed in the years 1934 and 1937, that is,
subsequently to the ratification of the Iranian declaration.

8. In spite of the clarity of this conclusion, several weighty
objections to it have been put forward. Some of these objections
have been abandoned, but this fact, together with the multiplicity
of the objections, is striking evidence of the persistence of the
efforts to weaken the conclusion submitted.

67
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 157

In the course of the oral arguments, two objections were put
forward. It was contended that the duty of conforming to general
international law in the treatment of British nationals did not
arise from the Treaties of 1934 and 1937, but from much earlier
treaties—the Treaties of 1857 and 1903—-which contained the most-
favoured-nation clause : the latter Treaties were said to be the
principals, the others only accessories. It was further contended
that the Act nationalizing the exploitation of oil did not contravene
any rule of general international law ; in other words, that the
Government of Iran, though bound to accord the guarantees of
general international law to the British nationals, was not debarred
from nationalizing the exploitation of oil, in regard to which it had
concluded a contract in 1933 with a British company.

I am unable to accept either of these two objections.

g. As to the first objection, it seems to me to be clear that British
nationals received from Iran a guarantee of ‘‘the principles and
practice of ordinary international law”, not by virtue of the old
Treaties of 1857 and 1903 which preceded the Iranian Declaration,
but as the result of the Treaties of 1934 and 1937, which were subse-
quent to the Declaration. From this point of view, the principal
instruments are the two last treaties, not the two earlier ones. The
first two treaties established the most-favoured-nation clause ; but
this clause, by itself, would not give British nationals the guarantee
of ‘‘the principles and practice of international law’’. This guarantee
they received, by virtue of the most-favoured-nation clause contained
in the earlier treaties, when the same guarantee was given to the
nationals of Denmark, of Turkey and of Switzerland. This clause
operated to enlarge, to extend to British nationals, the concessions
granted to other foreigners by the Treaties of 1934 and 1937. This
enlargement of the scope of the three later Treaties did not take
effect, and could not take effect, before the ratification of these
Treaties. But these are treaties which are “‘postérieurs’’, subsequent
to the Iranian Declaration. The dispute which arose from the alle-
gation that this guarantee had been violated is thus within the terms
of the Declaration, even if one accepts the interpretation put upon
it in the present proceedings by the Iranian Government.

The manner in which a most-favoured-nation clause operates is
well known. It does not take effect by itself alone ; it operates in due
course upon the later treaty which grants some advantage to another
nation, and it immediately extends the same advantage to the
favoured nation.

The effect of the clause is, therefore, as Visser has said, comple-
mentary. (Ito, La clause de la nation la plus favorisée, p. 36.) By
itself it confers no rights ; it can have no application and remains
useless. Rights or advantages granted to a third State do not exist,

68
DISSENTING OPINION OF JUDGE LEVI CARNEIRG 158

either for the benefit of that State itself or for that of the favoured
State before they are expressly conceded. Again, the rights or advan-
tages do not subsist for the favoured State if the concession made
to another State should be abrogated. (Raphael A. Farra, Les effets
de la clause, etc., p. 67; Josef Ebner, La clause de la nation, etc.,
pp. 149-150 ; Marcel Sibert, Traités de droit international public, IT,
p- 255.) That is, the clause does not have any permanent effect—its
effect is merely contingent and is dependent on the continued
existence of another treaty the scope of which it enlarges.
Oppenheim considers it a legal rule, “but a legal rule the content
of which is uncertain, because dependent upon a future event,
namely concessions to be granted to third States”. (La clause de la
nation, etc., p. 26.) The clause is merely a conditional guarantee of
a future concession, a promise or an engagement to grant to a State
or to its nationals the same advantages as are granted or may be
granted to other States and to the nationals of other States.

It can be seen that it was Iran’s treaties with Denmark, Turkey
and Switzerland, in 1934 and 1937, and not the Treaties of 1857
and 1903 with the United Kingdom, which gave British nationals,
in respect of their persons and their property, the guarantee of the
general principles of international law. The present dispute relates
to the violation of these guarantees, that is to say, it has direct
reference to the application of treaties subsequent to the ratification
of the Declaration of October 2nd, 1930. For this reason, even
accepting the Iranian construction of this Declaration, the present
case is within the Court’s jurisdiction.

10. Before dealing with the second objection, I should like to
indicate the importance of the question which it raises.

In accordance with what I have said, the Court has before it an
allegation of a positive breach of the provisions of two treaties
subsequent in date to the Iranian Declaration of 1932 ; this allega-
tion would appear prima facie to be well founded. This is sufficient
to satisfy me that, even adopting the interpretation put by the
Iranian Government upon its Declaration of acceptance of the
Court’s jurisdiction, the Court has jurisdiction in the present case.
There has been a breach of the provisions of a treaty in reliance
upon which British nationals have invested large sums of money
in the territory of Iran, sums which have indeed brought them
immense profits, of which they are now dispossessed without any
immediate compensation. This is a breach of the fundamental prin-
ciples of modern international law, of principles recognized by
the legal systems, the decisions and the jurisprudence of civilized
countries.

For this reason I consider that the second objection brings the
dispute to its culminating point, by the denial, in the present case,
of a breach of international law.

69
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 159

11. This objection raises a question of the greatest juridical
interest which also requires to be considered since the Parties
argued it at length and with great skill ; it is said that what is
involved in the present case is “nationalization”? and not mere
‘“expropriation” : that these are two very different things ; that
in the case of nationalization complete indemnity is not required
and that the nationalization does not contravene any principle
of international law. It is said that there is no “positive rule of
the law of nations relating to nationalization”, that it is a political
act. On this ground, too, it is contended that the Court lacks
competence.

It is, however, undeniable that nationalization and expropriation
are sometimes linked. Nationalization may entail expropriation.
When ‘‘the setting-up of a public service absorbs a private under-
taking there will be expropriation of the latter. The setting-up of
a public service is not expropriation ; but in many cases it pre-
supposes it.” (Henry Laufenberger, L'intervention de l'État en
matière économique, pp. 268-260.)

The Iranian law of May Ist specifically decreed : ‘‘expropriation
of the Anglo-Iranian Company’’. Moreover, nationalization is not
always an exclusively political act ; it may indeed raise certain
questions which are purely legal questions—such as that which
arises in the present case: can a State carry out nationalization,
expropriate a concession, when it has bound itself to respect it
always ? In other words, can a State renounce or restrict the
exercise of its. ‘police power” ? Of course, this is not a question
which can be considered at the present time: it relates entirely
to the merits of the case.

Even in the case of expropriation there is the preliminary act
of the declaration of the public need or the public interest, which
is generally regarded as a political question outside the scope of
judicial appraisal.

12. I recognize that nationalization, in certain cases and in some
of its aspects, is not the concern of international law, particularly
if there is no discrimination between nationals and foreigners. The
Iranian Government indeed sought to show that its laws had not
discriminated in this way. I recognize that the two Nationalization
Acts do not contain a single word indicating such discrimination.
But, indeed, what is involved is ‘“‘nationalization’’, and not State-
acquisition /étatisation] which is often designated by the same word.
And that must mean the exclusion of foreigners. Indeed, I believe
that the two Iranian laws were applied only to the British company :
the law of May Ist provides for the expropriation of that company
alone.

13. It has been said that most of the arbitral awards which
have been invoked and which lay down that compensation shall
be complete, if not paid in advance, were made during the last

70
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 160

century, and doubt was expressed as to whether ‘‘in the middle
of the twentieth century this Court is entitled to say that there
exists at the present day a rule of international law, in accordance
with the practice of civilized nations, which prohibits States from
claiming that their nationalization laws should take precedence
over the rights of individual foreigners derived from concessionary
instruments”.

Reliance has been placed upon the research work on nationa-
lization carried out by the Institute of International Law, in the
course of which the conclusion was reached that it was desirable,
de lege ferenda, ‘‘to lay down some legal rules of such a nature
as to secure for individual rights that minimum of protection
which existing positive international law fails to provide”. I would
point out that the first draft of M. de La Pradelle~the same
professor who, as it has been said, would like to sweep away, in
the face of the modern phenomenon of nationalization, all the
old decisions relating to expropriation—-and the final draft, both
published in the Annuaire of the Institute of International Law
for 1950, pages 67-132 (while taking the view that in the case
of nationalization ‘such conditions are permissible as are not
prohibitive : it shall suffice if the public interest is involved, and
if the amount of compensation is based upon the means of the
debtor, such means to be ascertained in a reasonable manner,
and payment to be spread over a normal period of time’’), that
these drafts recognized, at the same time, the international char-
acter of the act of nationalization, by providing as follows: ‘it
is for the State itself to deal with threats to its external economy
caused by internal measures of the nationalizing State, and to
seek redress therefor’? (Article 12). In so providing, the draft
rejected the rule according to which an international tribunal can
only be seised after all local remedies have been exhausted
(Article 13).

The basic provision of the draft was Article 5:

‘Nationalization, as a unilateral act in the exercise of sovereignty,
shall respect obligations validly undertaken, whether by treaty
or by contract. Failing such respect there will be a denial of justice
giving the right not merely to payment of compensation based
upon value, but to damages of a punitive character.”

Article g added the following :

‘‘Foreigners are entitled to international treatment even in the
event of such treatment conferring greater rights than national
treatment.”

The draft provided for the exercise of jurisdiction by special
tribunals exercising special technical jurisdiction (Article 13).
All these provisions were incorporated in the final draft of the
resolution.

#

71
DISSENTING OPINION OF JUDGE LEVI CARNEIRO IOI

It is true that the matter was again discussed this year at the
conference which met at Siena. Far more “advanced” suggestions
were put forward. This advance in doctrine is less far-reaching
than that proposed in the matter of legislation or in the juris-
prudence of this Court.

The fact that these lengthy discussions took place in the Institute
of International Law proves the repercussions of nationalization
upon international law. The multiplicity of treaties providing for
compensation payable to foreigners by reason of acts of nationali-
zation in various European countries, and the fact that payments
have been effected between governments, also confirm the fact
that nationalization frequently assumes the character of a problem
of international law.

14. It is inevitable that everyone of us in this Court should
retain some trace of his legal education and his former legal activities
in his country of origin. This is inevitable, and even justified,
because in its composition the Court is to be representative of “the
main forms of civilization and of the principal legal systems of
the world” (Statute, Article 9), and the Court is to apply “the
general principles of law recognized by civilized nations”. (Statute,
Article 38 (1) (c).)

In this connection I may be permitted to point out that in
Brazil, in spite of the advance made in social legislation and in
spite of certain restrictions placed upon the rights of owners of
property, in particular with regard to letting, the jurisprudence
of the Supreme Court provides strict guarantees for the payment
to the expropriated property owner of just, full and prior compensa-
tion. With regard to nationalization, the present Constitution,
promulgated by the National Assembly in 1946, provides as
follows :

“The Federal Union may intervene in the economic sphere and
monopolize certain industries or activities, by means of special law.
The intervention shall be based upon the public interest, and shall be
limited by the fundamental rights assured in this Constitution.”
(Article 146.)

Among the constitutional guarantees is included that of the
right of property, subject to a right of expropriation “for public
necessity or utility, or social interest, with prior and just compen-
sation in money”. (Article 141, para. 16.)

I am fully aware that measures of nationalization are in every
country inspired by the conception of ownership by the State,
so that compensation may even be withheld as a measure of
punishment of the former owners for the attitude adopted by
them (Joyce Gutteridge, ‘Expropriation and Nationalization”"», in
The International and Comparative Law Quarterly, January 1952,

pp. 14-28).
72
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 162

15. It may be that in the present case we are not concerned with
the “positive law of nations”, which is the law strictly laid down in
treaties or conventions. There is no treaty which mentions, in a
detailed manner, every one of the “principles of international law”
which States are bound to observe. The “principles of ordinary inter-
national law’’ precede, inspire and govern treaties ; they flow from
treaties, from doctrine and from the general legal system. In present-
day law, there is no finer or more fruitful principle than that provid-
ing for the distribution of burdens and of damage suffered. Where
damage has been suffered by a member of the community in the
interests of the latter it would be unjust that that member alone
should bear the full burden of the sacrifice.

In my opinion the same principle must apply in the case of
nationalization of enterprises already established. If the interests of
the community are invoked, in such cases, in order to justify pay-
ment of less than full compensation, contrary to the practice adopted
in cases of expropriation, we must nevertheless recognize that such
a justification cannot be put forward as applying to foreigners who,
by the very fact of nationalization, have been cast from the national
community in whose favour nationalization has been carried out.
There is no reason why, as may well be contended in the case of
citizens of the nationalizing country, foreigners should be subjected
to a ‘‘more extensive sacrifice” than is involved in the case of expro-
priation. This follows from the principles governing the treatment
of foreigners, principles recognized by present-day international law.

It cannot be said that present-day conditions of international
life have done away with the proposition here expounded. On the
contrary, I think that they have given added weight to this propo-
sition which has become a prerequisite of international co-operation
in the economic and financial fields. When there are so many coun-
tries in need of foreign capital for the development of their economy,
it would not only be unjust, it would be a grave mistake to expose
such capital, without restriction or guarantee, to the hazards of the
legislation of countries in which such capital has been invested.

16. I take it that the first duty of the Court is to ensure the
observance of international law and to further its development.
Upon an initial examination of the present case, I cannot exclude
the possibility—the possibility, at least—that the Government of
Iran has violated “‘the principles and practice of ordinary inter-
national law” which it had undertaken to observe in relation to
British nationals. On the contrary, there are very strong indications
of such a violation.

I agree that it is not sufficient, in order to establish the jurisdic-
tion of the Court, merely to invoke the ‘‘principles of international
law” guaranteed by the treaties to which reference has been made.
It is necessary to ascertain whether the invocation of these prin-
ciples is admissible.

73
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 163

The distinguished Counsel of the Iranian Government reminded
us of the ‘‘consistently followed principle” of the Permanent Court,
“according to which it is not sufficient for an applicant to invoke
treaties .... in order to be entitled, on this pretext, to submit to
the Court claims not related to the legal basis upon which reliance
is placed. The Court must ascertain whether prima facie such a
relationship exists.’’ (Oral Arguments, Distribution 52/131, p. 60.)

Without, at this stage, examining the acts and contentions of
the Iranian Government further than is necessary for the purpose
of arriving at a decision on the Preliminary Objection, I deem it
essential to note the violation or, at least, the apparent violation,
of the general principles of ordinary international law, by a denial
of justice, by the failure to honour the indisputable guarantees
granted to British nationals in Iran. This preliminary examination
is also necessary to show that certain propositions of the Iranian
Government, designed to exclude the jurisdiction of the Court,
are ill-founded.

We must consider the situation upon which the Court has to
adjudicate. It will be seen that if this case, in spite of its relevance,
its gravity, and the evidence it provides of violations of inter-
national law, is held to be outside the jurisdiction of the Court, the
Statute should be amended in order to ensure that the defect thus
revealed may be remedied for the future.

17. The law of May ist provides for ‘‘the dispossession”’ of the
Company. How was this effected ? By legal proceedings ? Manu
malitari ? | do not know.

I note that the Iranian Government, in its ‘‘Observations’’,
refers to the British Company as the ‘former Company”. This is
the expression used in the law of May ist : ‘former’’, or in French,
“ancienne’’. This indicates that the Company is regarded as having
ceased to exist as a result of the Nationalization Decrees.

The Iranian Observations state that no legislative assembly can
be bound by previous assemblies. If this were so, the existence of
vested rights could be denied. A quotation from Jèze is relied upon.
This quotation, which appears in the Iranian pleading and which
is said to be supported by Duguit, Hauriou and Barthélemy, is
evidence of the extent of the Iranian understanding of the action
of Parliament. According to this understanding, vested rights do
not exist. Parliament could, at any time, in its discretion, annul
the concessionary contract of the Anglo-Iranian Oil Company.

But the Respondent has failed to read attentively the words of
Jèze which are set out on page 11 of the pleading. He [Jéze] refers
to ‘‘a general, impersonal legal situation”.

The quotation is not concerned with individual situations or
concessional contracts, as in the case of the Anglo-Iranian Oil Com-
pany. With regard to such situations the theory of Jèze, if I am

74
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 164

not mistaken, is entirely in the opposite sense. This is what he says
in the same work :

“The individual legal situation cannot be modified by the law.
The legal act which has created this situation cannot be retracted,
revoked, or modified by a law. Once a legal act has created, in a
regular manner, an individual right or an individual obligation, that
right and that obligation cannot be interfered with by Parliament,
irrespective of whether the latter acts in the capacity of legislator
or of administrative authority. These rights and obligations must
remain intact.” (Pp. 180-181.)

It is also incorrect to say that the theory of Jèze is supported by
three other eminent French writers, quite apart from the fact that
it has not the meaning which has been ascribed to it. The opinions
of Duguit, Hauriou and Barthélemy are referred to by Jéze in
another part of his work and on a different question.

The argument has been taken even further : it has been said and
repeated (paragraphs 9 and 27 of the Observations) that the Iranian
Government always considered the 1933 Concession to be ‘‘null and
void”. It has been contended that “the invalid Concession of 1933
and all its Articles disappeared automatically”. As a result, it is
said, Articles 21 and 22 of the ‘so-called Concession’’ have become
non-existent. It would seem, however, that the aforesaid Article 21
is capable even of preventing the Nationalization Decree ; and
Article 22 provides mandatorily and in the widest terms, that
“any differences between the Parties of any nature whatever, and
in particular any differences arising out of the interpretation of
this Agreement and of the rights and obligations therein contained
... Shall be settled by arbitration’. The same Article lays down
detailed rules governing the constitution of the arbitration tribunal.

The Iranian Government states expressly that it refuses to
appoint an arbitrator and to accept the procedure laid down in
Article 22. It justifies this decision by the contention. that the
Concession granted to the Anglo-Iranian Oil Company is null and
void. This contention would appear to be ill-founded because
neither the Iranian laws of March 15th and 2oth, 1951, nor that
of May ist of the same year, provided for the dissolution of the
Anglo-[ranian Oil Company or the annulment of its contract, nor
could they, in fact, do so. Even if the annulment of the contract
could have been decreed, for the purpose of nationalizing the oil
industry, by the unilateral act of one of the parties to the contract—
the Iranian Government—it would not follow that this act would
exclude the jurisdiction of the arbitral tribunal provided for in
Article 26 of this contract. It could be argued that that tribunal
would retain jurisdiction to decide as to the effects and the questions
resulting from this act and to assess the compensation payable,
and also to decide whether it considers such compensation to be
legitimate.

75
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 165

This question, however, is concerned with the merits of the case.
The Court would be competent, in the event of the Preliminary
Objection being overruled, to determine only whether or not there
exists a duty to submit the dispute to arbitration.

In any event, the argument that any possibility of applying
Article 26 should be excluded at this stage appears to be üli-
founded ; this possibility might even continue to exist in the event
of the contract being revoked, because in that case the application
of Article 26 would be necessary. I cannot believe that the arbitrary
revocation of the concessionary contract, and thereby of Article 26,
can be invoked for the purpose of excluding the jurisdiction of the
Court to determine the validity of that act of revocation.

The Iranian law of May Ist, without expressly mentioning
Article 26 of the Concession Agreement, provided for a commission
of five deputies and five senators, to be elected by the two Houses
of Parliament, together with the Minister of Finance, which com-
mission would be charged with the examination “by the Govern-
ment”’ of the claims of the Government itself, and of the “rightful
claims” of the Company. The conclusions and suggestions of this
commission were to be submitted to Parliament for its approval.
The commission was to complete its work and to present its report
to Parliament before July 31st, 1951 ; that is, ten and a half months
ago. Thus, the claims, even of the Government, and those of the
Company, the ‘‘ex-Company’’, which are “vighi/ud”, are to be deter-
mined by a Parliamentary commission. In a case such as the present,
which is said to be conéerned with “national liberation”, and in
which popular passions are inflamed, I cannot conceive that the
representatives of the people can possibly have the detachment
essential to make the necessary decisions.

Counsel for Iran told the Court that the Company should present
its claims to this commission, await its decision, and if it did not
accept that decision, institute proceedings in the local courts.
This solution, however, was ruled out by Article 26 of the 1933
Contract, which provided that an arbitration tribunal should
determine all questions arising under the contract. The refusal to
set up this tribunal constitutes a denial of justice on the part of
the Iranian Government. | agree with the observation in the report
of the Committee, quoted by Freeman, to the effect that a refusal
by a competent judge to act constitutes a denial of justice. (Denial
of Justice, p. 688.)

I see in this a grave violation of international law, particularly
since the decision of the Parliamentary commission, essentially
political in character, having been approved by Parliament, would
become law and would not be required to respect any right what-
ever of thé British company.

Indeed, the Iranian constitutional law of October Sth, 1907,
as set out in the well-known book by Peaslee Constitutions of
Nations, p. 207, provides, in Article 6, that :

76
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 166

“The life and property of foreigners resident in Iran are secured
and guaranteed, except in those cases in which the laws of the realm
make exceptions.” (My italics.)

In present-day constitutional law I do not know of a more
striking example of violation of one of the fundamental principles
of international law.

18. It is true that the Government of Iran has not rejected the
idea—at least the idea, or the principle of compensation. Two
propositions have been referred to, and, at first sight, they may
appear quite reasonable and worthy of consideration. But some of
the Iranian arguments seek to justify a reduction of the compensa-
tion payable to an amount not exceeding the value of the physical
property, or a reduction of the amount of compensation to nothing,
by deducting from it large sums which the Company is said to have
improperly received, or on account of the excessive profits it is
said to have made.

The Court is not concerned with such questions. But I do not
think that it can shut its eyes to the situation so arising : in short,
in spite of certain proposals and attempts to find a solution, the
Company has been dispossessed of its Concession and of all its pro-
perty ; the Iranian Government considers that by its own arbitrary
authority the Company has been dissolved, and the Concession has
ceased to exist, without any money having been paid by way of
compensation. Provision has merely been made in the law, on paper,
for the establishment of a fund for compensation—nobody knows
whether any money at all has yet been paid into this fund ; it is
impossible to foresee how long it would take for this fund to reach
the amount, as yet undetermined, required for compensation ; the
amount, which is recognized to be due, has not yet been fixed, nor
has any adequate procedure been laid down to provide for a just
assessment of this amount ; the arbitration tribunal provided for in
the contract has been ignored and a Parliamentary commission has
been substituted for it. All this gives the impression of disguised
confiscation. Does international law permit this ?

19. | remain convinced, perhaps erroneously, that the most
advanced tendencies of public law have not yet reached the stage
where such treatment of a foreign concession and such provisions
directed against the rights and property of foreign nationals can be
accepted.

Nicholas R. Doman, in a study of the jurisprudence of the Per-
manent Court, has said:

77
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 167

“4. it has been recognized frequently that a State has an inter-
national liability to foreign owners of expropriated property even
though it acted through non-discriminatory legislation”. (Columbia
Law Review, 1948, p. 1132).

Perhaps we are on the way to great changes in the rules which
are applicable. It may be that we shall succeed in adopting formule
reconciling the extreme views which exist (Oppenheim, Znterna-
tional Law, Lauterpacht edition, Vol. I, para.155d; J. P. Miller, Jr.,
“Du traitement par les gouvernements des intérêts élrangers, 1950,
PP. 131-138).

This solution will, no doubt, be influenced by considerations
arising from the internal policy of each country concerned. This
does not mean that the problem is thereby excluded from inter-
national law. On the contrary, international law must contribute
to this solution by asserting itself over the narrow views of Jacobin
nationalism.

I shall merely recall the terms in which Freeman, without any
exaggeration whatever, has summed up the generally accepted
theorv :

“Whatever may be said of the nature of the State’s obligation
to permit aliens to acquire property on its territory, it is certain
that once they have been permitted to do so, international law
attaches a certain quality of sanctity to the rights thus obtained,
as well as to those private rights which have been acquired else-
where.” (Denial of Justice, p. 516.)

It is thus obvious that if a State ensures the “‘sanctity”’ of rights
which it has allowed a foreign national to acquire, it must all the
more respect the rights which it has itself conferred by virtue of
a contract.

Freeman acknowledges that the State retains its “power of
eminent domain” and that it can modify the rights of foreign natio-
nals by general laws. But he observes :

“

. whereas, on the other hand, any measures expropriating
private property without compensation and directed against the
property of aliens as such would violate international law’. (Op.

cit., p. 517.)
And he adds:

“Although there is some difference of opinion among text-writers,
the preponderance of legal authority accepts the view that no
foreigner may be deprived of his property without adequate com-
pensation—except, of course, in the special case of judicial liquida-
tion and analagous proceedings. This theory is generously supported
by diplomatic practice and by the jurisprudence of international
tribunals to such an extent that a general rule requiring compensa-
tion must be held to form a part of the positive law governing rela-
tions between States.” (Of. cit., pp. 517-518.)

I would not venture to make any suggestions de lege ferenda, or
to try and foresee the way in which contemporary trends may

78
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 168

develop. Nor do I wish to exercise any influence whatever upon
such trends. I would merely observe that within the United Nations
—an organization of which this Court is a part, its principal judicial
organ—the ‘International Bill of Human Rights” is being trans-
formed into a binding international convention. I would point out
that Article XVII of this Bill, which was approved by the General
Assembly of the United Nations in December 1948, reads as follows:

“Everyone has the right to own property alone as well as in
association with others. No one shall be arbitrarily deprived of his
property.”

20. To sum up, I am of opinion that, even if nationalization itself
is considered not to be the concern of international law, the circum-
stances surrounding the action of the Government of Iran in the
present case are such that they appear to indicate a very grave
violation of the principles of international law.

21. As I have already said, other objections were put forward in
addition to the first two which I have mentioned above (para-
graph 8). Thus, it has been said that the treaties with Denmark,
Switzerland and Turkey were “ves inter alios acta’, so far as the
United Kingdom was concerned. But the effect of the most-favoured-
nation clause is precisely that of making applicable to a third State,
not a party to the later treaty, the provisions of that treaty. It is
then no longer res inter alios.

It has been admitted in this case that the three treaties of 1934
and 1937 operated in conjunction with the treaties of 1857 and 1903.
This is the only valid argument. It is well founded. But, the issue
nevertheless remains within the terms of the Iranian Declaration
because the latter requires (according to the Iranian interpretation)
that it should apply “to situations or facts relating directly or
indirectly to the application of treaties .... subsequent to the rati-
fication’’. It cannot be argued—the Declaration does not so provide
—that it applies only to “situations or facts” relating exclusively to
the application of treaties subsequent to 1932. It is sufficient, there-
fore, if the facts relate to the application of the treaties of 1934 and
1937, although they may at the same time also relate to the treaties
of 1857 and 1903. In the present case the application of the treaties
of 1934 and 1937 results ‘“‘indirectly”’ from the operation of the
treaties of 1857 and 1903.

The argument that it was not the intention of the Iranian Govern-
ment to accept this interpretation of the terms of its Declaration
does not suffice to exclude that interpretation. It may be that the
Iranian Government did not foresee that this result would follow
from the expressions used in the Declaration. That does not matter :
the important point is that it is bound by the terms used.

Similarly, the application of the Declaration by which Iran
accepted the jurisdiction of the Court, cannot be excluded by reason

79
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 169

of the fact that other treaties preceding the Declaration had been
concluded with other nations, which conferred upon British nation-
als, by virtue of the most-favoured-nation clause, the guarantees
of international law, or by reason of the fact that an agreement to
the same effect was contained in the Exchange of Notes with the
British Government in 1928. These earlier conventions cannot be
taken into account if one accepts—as I have done for the purpose
of this argument—the Iranian interpretation which requires that
the treaties and conventions must be subsequent to the ratification
of the Declaration. The important point is that there are three
treaties subsequent to that date.

I therefore reject the argument that the British Government is
not entitled to rely on the treaties of 1934 and 1937, on the ground
that they already enjoyed this guarantee, for the benefit of their
nationals, by virtue of the Exchange of Notes which took place
in 1928. It is clear that, if one excludes the application of this
Exchange of Notes on the ground that it preceded the ratification
of the Declaration, the British Government is still entitled to rely
on subsequent treaties. The guarantee to observe international law
was given to British nationals by Iran, directly by the Exchange of
Notes in 1928, and indirectly, bv virtue of the application of the
most-favoured-nation clause, by ten treaties with other States.
In order now to exclude the jurisdiction of the Court, in the face
of the violation of this clear and repeated guarantee, the Iranian
Government would exclude the application of conventions prior to
1932 by contending that the Declaration accepting the jurisdiction
of the Court refers only to conventions of subsequent date; at the
same time, the application of conventions subsequent to 1932 is said
to be excluded by the fact that the same guarantee had already
been given by a treaty prior to 1932. British nationals would thus
be in a strange position: they would have the guarantee of the
principles and practice of international law which Iran gave in the
treaties with several States and in the Exchange of Notes with a
representative of the United Kingdom, but they would be unable
to invoke it before this Court. The artificiality of this argument
is obvious.

It was also argued that the Treaties of 1857 and 1903, being
capitulatorv treaties, were revoked as a result of the abolition of
the régime of capitulations: the most-favoured-nation clause is
said to have disappeared. This argument, however, ‘was sufficiently
disposed of by pointing out that Counsel for Iran did not go as
far as that and did not contest the continued operation of the clause
and of Article g of the Treaty of 1857 and Article 2 of the Treaty
of 1903 in which it is contained.

It might have been said that these two treaties were not “accepted
by Persia”, a condition which, as I have already said, is subjective
and difficult of application. I do not think that Counsel for Iran
submitted to the Court that these two treaties were affected by

80
DISSENTING OPINION OF JUDGE LEVI CARNEIRO 170

this condition. In any event, such a consideration would not
justify the exclusion of the most-favoured-nation clause because
that clause is justified precisely by the abolition of the capitulatory
régime ; and this abolition did not bring about the annulment of
the clause. The clause is perfectly compatible with the régime of
the abolition of capitulations. It was contained in some ten treaties
concluded by Iran.

Another argument was to the effect that the most-favoured-
nation clause confers advantages and favours, and that a guarantee
to observe the principles of international law is neither. It is
obvious that to accept the proposition that the guarantee of the
principles and practice of international law is not an advantage,
it would be necessary to give to the most-favoured-nation clause
a meaning limited to the narrowest possible material interests and
benefits.

Furthermore, it was sought to belittle the scope of this guarantee
by describing it as an implicit rule, binding in any event, and
arguing that its inclusion in a treaty had no significance, I agree
that this should be the case. Respect for the principles and practice
of international law is the first duty of civilized nations ; without
it any international organization is inconceivable. It is not necessary
to lay down this rule in a treaty. In any event, it may be considered
as being expressly contained in the Charter of the United Nations.

However, if we are agreed on this proposition, we must still
examine the consequences which follow from its acceptance. The
first consequence would be to accept the jurisdiction of the Court
in all cases in which these principles have been violated, or in
which disputes concerning their application have arisen. With the
exception of a few opinions of great value, this proposition is not
yet generally accepted. The jurisprudence of the Court leans
towards a refusal to recognize international obligations which have
not been expressly provided for in a special treaty.

How, then, can it be said that a treaty which creates an express
obligation to observe the principles and practice of international
law is of no significance, and that this obligation is always implicit ?

The last objection put forward against the application of the most-
favoured-nation clause for which the United Kingdom Government
contends, is that the Treaties of 1857 and 1903 cannot be invoked
because they preceded the ratification of the [ranian Declaration.
As I have already pointed out, however, this Declaration, even if
the Iranian interpretation be accepted, does not require that the
dispute should relate “exclusively” to the application of treaties
subsequent to 1932. The dispute may arise out of the application of
a treaty subsequent to 1932 and, at the same time, out of another
treaty prior to that date. This applies with greater force where, as
in the present case, the earlier treaty only brings about the appli-

81
DISSENTING OPINION OF JUDGE LEVI CARNEIRO I7I

cation of the later treaty. As Ihave pointed out, the rights of British
nationals flow from the treaties of 1934 and 1937 which are applic-
able to them by virtue of the provisions contained in the Treaties
of 1857 and 1903.

22. In conclusion, my first impression in this preliminary stage
of the proceedings is that there have been very serious violations of
the principles and practice of international law, of principles the
observance of which had been guaranteed to British nationals in
Iran by three treaties subsequent to the ratification of the Iranian
Declaration accepting the jurisdiction of the Court. I would, there-
fore, overrule the objection to the jurisdiction and hold that the
Court has jurisdiction to decide as to the submission of the dispute
to the arbitration tribunal, in accordance with the submission
contained in paragraph (a) of the Application filed by the
United Kingdom.

I am of opinion that, having regard to this conclusion, the argu-
ment of Counsel for the United Kingdom relating to forum proroga-
tum does not arise. The other objections of non-admissibility which
were put forward by the Iranian Government would have to be
considered later if the Court decided in favour of its jurisdiction.
Having upheld the objection to the jurisdiction, the Court cannot
deal with the other objections.

In any event, any further proceedings should be suspended until
a further decision by the Security Council of the United Nations.

(Signed) LEVI CARNEIRO.
